Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 1 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 2 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 3 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 4 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 5 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 6 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 7 of 8
Case 19-51693   Doc 4   Filed 09/13/19   Entered 09/13/19 16:44:57   Desc Main
                           Document      Page 8 of 8
